                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:16-CR-00045-KDB-DCK

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 STEVEN MATTHEW DONALDSON,

                 Defendant.


         THIS MATTER is before the Court on Defendant’s “Motion Requesting Pretrial

Confinement Credit for Time Spent in State and Federal Custody.” (Doc. No. 30). In his Motion,

Defendant requests the Court award him with “61 days of pretrial confinement credit for time he

spent in state custody on drug trafficking charges he was later federally indicted on” and another

“217 days of pretrial confinement credit for time he spent in federal custody.”

         The Attorney General (not the sentencing court) is responsible for computing a prisoner’s

credit. See United States v. Wilson, 503 U.S. 329, 335 (1992) (explaining that the Attorney General,

through the BOP, and not the sentencing court, calculates credit for time served). A prisoner

seeking review of the computation of his sentence credit must first seek administrative review of

that computation through the BOP. Only after such administrative remedies have been exhausted

can a prisoner then seek judicial review of his sentence computation. Id. Further, because “[a]

claim for credit against a sentence attacks the computation and execution of a sentence rather than

the sentence itself,” United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989), such claims must

be raised pursuant to 28 U.S.C. § 2241 in the district of confinement. In re Jones, 226 F.3d 328,

332 (4th Cir. 2000); 28 U.S.C. § 2241(a). Accordingly, Defendant should address his inquiry




         Case 5:16-cr-00045-KDB-DCK Document 34 Filed 07/27/21 Page 1 of 2
regarding the computation of his sentence to the BOP. Once his BOP administrative remedies have

been exhausted, he may seek judicial review in the district of his confinement.

       IT IS THEREFORE ORDERED that Defendant’s “Motion Requesting Pretrial

Confinement Credit for Time Spent in State and Federal Custody,” (Doc. No. 30), is DENIED.


                                       Signed: July 27, 2021




      Case 5:16-cr-00045-KDB-DCK Document 34 Filed 07/27/21 Page 2 of 2
